DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55, which papers have been placed of record in the file. Claims 1 – 22, 24, and 26 are entitled to a priority date of March 20, 2019.


Claim Objections

Claim 3 is objected to because of the following informalities:    

Claim 3, Line 2 should be corrected to “…measured either as a temperature…”

Appropriate correction is required.


Claim Interpretations Under 35 USC § 112

The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Similarly, an application may include one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

The following Claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

Expansion device  - read as “a device (generic placeholder) for expansion (function)…

Working medium conveyor – read as “ a conveyor (serves as both the generic placeholder and the function) for the working medium…”

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2 – 4, 7, 8, 11, 12, 17, 18, and 22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 2 recites the vehicle, which lacks antecedent basis. 

Claim 3 recites the heat medium, which lacks antecedent basis. 

Claim 4 recites the phrase “may be…”. It is unclear whether what follows the phrase “may be” is a required feature or merely optional. 

Claim 7 recites the phrase “may be…”. It is unclear whether what follows the phrase “may be” is a required feature or merely optional. 

Claim 8 recites the phrase “may be…”. It is unclear whether what follows the phrase “may be” is a required feature or merely optional. 

Claim 11 recites the phrase “such as…”. It is unclear whether what follows the phrase “such as” is a required feature or merely optional. 

Claim 12 recites the phrase “may be…”. It is unclear whether what follows the phrase “may be” is a required feature or merely optional. 

Claim 17 recites the phrase “may be…”. It is unclear whether what follows the phrase “may be” is a required feature or merely optional. 

Claim 18 recites the phrase “may be…”. It is unclear whether what follows the phrase “may be” is a required feature or merely optional. 

Claim 22 recites the bypass conduit, which lacks antecedent basis. Claim 2 is dependent on Claim 13 and the bypass conduit is introduce in Claim 15. 


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9, 11 – 17, 20, 21, 24, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mizoguchi et al. (hereafter “Mizoguchi” – US 2017/0107861).

With regards to Claims 9, 13, 24, and 26:

Mizoguchi discloses a vehicle (vehicle 1) including a control unit (engine controller 71, Figure 1) comprising a computer program code (see flow diagrams in Figures 2, 6) stored on a non-transitory computer readable medium (controller), said program used for starting an expansion device of a waste heat recovery system (Rankine cycle 31) for a combustion engine (engine 2), the waste heat recovery system having a heat exchanger (heat exchanger 36), an expansion device (expansion device 37), a condenser (condenser 38) and a working medium conveyor (refrigerant pump 32) for circulating a working medium (“refrigerant”) in the system, wherein the control unit is configured to: obtain a signal corresponding to a first condition being fulfilled (steps S1 – S4, Figure 2, see Paragraphs 57 – 59, i.e. engine being started, heat source fluid temperatures “equals or exceeds a predetermined temperature”, no leakage, etc.) and to generate at least one signal for operating the working medium conveyor and an expansion device bypass (step S5, “bypass valve open command”, Paragraph 60) in a first mode of operation; and obtain a signal corresponding to fulfillment of a second condition (steps S31 – S34, Figure 6, which occurs “following the flow of FIG. 2 in order to drive the expansion device 37”, see Paragraphs 76 – 80) and to generate at least one signal (step S35, “bypass valve close command”) for operating the working medium conveyor and the expansion device bypass in a second mode of operation (Paragraph 80).

With regards to Claim 11:

Mizoguchi discloses the control unit is further configured to obtain a signal corresponding to a heat exchanger temperature, such as a temperature of the working medium in the heat exchanger or downstream of the heat exchanger (via temperature sensor 82), or a working medium mass flow downstream of the heat exchanger and to generate a signal for operating a heat exchanger bypass control (via valve 26) to limit a supply of heating medium if a detected heat exchanger temperature is above a predetermined preferred heat exchanger temperature (Paragraph 26), or if a detected working medium mass flow is above a predetermined maximum working medium mass flow.

With regards to Claim 12:

Mizoguchi discloses the control unit is further configured to request a change of operation of a combustion engine after obtaining a signal corresponding to the second condition being fulfilled (expansion device clutch engaged to aid in rotation of engine output shaft, thereby improving fuel efficiency and reducing load needed from engine, see Paragraph 32, see also Paragraph 42 describing how engine output torque changes based on expansion device engagement), wherein said change of operation may be a gear shift or a stop and start of the combustion engine.

With regards to Claim 14:

Mizoguchi discloses a first sensor (pressure sensors 72, 73, see Paragraph 41 and 57 – 59, one of conditions is determination that system is not leaking, see also temperature sensors 74, 81, 82 and Paragraphs 57 – 59) also for detecting fulfillment of the first condition, the first sensor being operatively connected to the control unit (as seen in Figure 1) and optionally also comprising a second sensor for detecting fulfillment of the second condition (temperature sensor 81 and pressure sensor 72 for detecting amount of subcooling of fluid, see Paragraphs 76 – 80), the second sensor being operatively connected to the control unit (as seen in Figure 1).

With regards to Claim 15:

Mizoguchi discloses an expansion device bypass (bypass line 65) having a bypass valve (bypass valve 66) for controlling a mass flow of working medium either into a bypass conduit (bypass line 65) or into at least one piston of the expansion device.

With regards to Claim 16:

Mizoguchi discloses the first sensor is configured to detect a start of a combustion engine of the vehicle as fulfillment of the first condition (one of the conditions is a start flag at step S2 in Figure 2, which is “set initially at zero at the time of startup of the engine 2”, Paragraph 58, thus requiring some form of sensor to determine starting of the engine).

With regards to Claim 17:

Mizoguchi discloses the first sensor is configured to detect a heat exchanger temperature as fulfillment of the first condition (see temperature sensors 74, 81, 82, and Paragraphs 57 – 59), wherein said heat exchanger temperature may be a temperature of a heating medium in the heat exchanger or a temperature of a heating medium upstream of the heat exchanger (via temperature sensor 74).

With regards to Claim 20:

Mizoguchi discloses a third sensor for detecting a heat exchanger temperature, from either a temperature of the working medium in the heat exchanger or downstream of the heat exchanger (via temperature sensor 82), or a working medium mass flow downstream of the heat exchanger.

With regards to Claim 21:

Mizoguchi discloses at least one of the first sensor, second sensor or third sensor is integrated with the control unit and/or with each other (all of the sensors are connected to controller 71, and are thus integrated with the controller under broadest reasonable interpretation).


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 6 – 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Mizoguchi et al. (hereafter “Mizoguchi” – US 2017/0107861) in view of Coll et al. (hereafter “Coll” – US 2003/80213246).

With regards to Claim 1:

Mizoguchi discloses a method (Figures 1, 2, 6) for starting an expansion device of a waste heat recovery system (Rankine cycle 31) for a combustion engine (engine 2), the waste heat recovery system having a heat exchanger (heat exchanger 36), an expansion device (expansion device 37), a condenser (condenser 38) and a working medium conveyor (refrigerant pump 32) for circulating a working medium (“refrigerant”) in the system, the method comprising: circulating the working medium in the waste heat recovery system in response to a first condition being fulfilled (steps S1 – S4, Figure 2, see Paragraphs 57 – 59, i.e. engine being started, heat source fluid temperatures “equals or exceeds a predetermined temperature”, no leakage, etc.) wherein the working medium is at a first mass flow downstream of the heat exchanger and wherein the working medium is circulated through a bypass conduit (bypass line 66) in the expansion device in a first mode of operation; and in response to fulfillment of a second condition (steps S31 – S34, Figure 6, which occurs “following the flow of FIG. 2 in order to drive the expansion device 37”, see Paragraphs 76 – 80) , redirecting the working medium from the bypass conduit to pass through the expansion device for starting the expansion device (step S35, “bypass valve close command”).

Mizoguchi does not explicitly disclose in response to the second condition being fulfilled, changing the mass flow of the working medium to a second mass flow downstream of the heat exchanger, wherein the second mass flow is lower than the first mass flow. Coll (Figure 1) teaches a Rankine cycle that includes an expander (101), bypass line (123), evaporator (105), superheater (111), and controller (125). Coll further teaches the known feature of maintaining the temperature of the working fluid downstream of the superheater in a superheated states by adjusting the pump flow rate and/or speed. Specifically, Coll teaches that “[s]hould the exit temperature of the superheated working fluid vapors from the evaporator be less than its desired operating parameter, the controller 125 will decrease the working fluid's flow rate” (Paragraph 77). Given the teachings of Coll, one of ordinary skill in the art would have found it obvious to modulate the mass flow of the working fluid of Mizoguchi in order to maintain a superheated condition downstream of the heat exchanger. One of ordinary skill in the art would have especially found it obvious to modify Mizoguchi by decreasing the mass flow during the second stage/condition operation of the expansion device relative to the first stage/condition, in order to ensure a superheated state downstream of the heat exchanger and thus prevent working fluid in a liquid state from entering the expansion device. 

With regards to Claim 2:

The Mizoguchi modification of Claim 1 teaches the first condition is a start (one of the conditions is a start flag at step S2 in Figure 2 of Mizoguchi, which is “set initially at zero at the time of startup of the engine 2”, Paragraph 58) of a combustion engine (engine 2) of the vehicle (vehicle 1). 

With regards to Claim 3:

The Mizoguchi modification of Claim 1 teaches the first condition is a heat exchanger temperature, measure either as a temperature of the heating medium in the heat exchanger or a temperature of the heating medium upstream of the heat exchanger (via temperature sensor 74, Figure 1 of Mizoguchi, see Paragraphs 57 – 59).

With regards to Claim 6:

The Mizoguchi modification of Claim 1 teaches the mass flow of the working medium is changed from the first mass flow to the second mass flow by decreasing a supply of heating medium to the heat exchanger and maintaining a temperature of the working medium in the heat exchanger (see Paragraph 76 of Coll, adjusts burner firing rate, which is akin to adjusting the flow rate of the heating medium) or downstream of the heat exchanger at a predetermined first temperature by decreasing the mass flow of the working medium (the controller 125 will decrease the working fluid's flow rate”, Paragraph 77 of Coll).

With regards to Claim 7:

The Mizoguchi modification of Claim 1 teaches decreasing a supply of heating medium to the heat exchanger (via valve 26, Figure 1 of Mizoguchi) in response to a mass flow of the working medium downstream of the heat exchanger being above a predetermined maximum working medium mass flow and/or in response to a heat exchanger temperature being above a predetermined preferred heat exchanger temperature (Paragraphs 26, 28 of Mizoguchi), wherein said heat exchanger temperature may be a temperature of the working medium in the heat exchanger or downstream of the heat exchanger.

With regards to Claim 8:

The Mizoguchi modification of Claim 1 teaches requesting a change of operation of a combustion engine after fulfillment of the second condition (expansion device clutch engaged to aid in rotation of engine output shaft, thereby improving fuel efficiency and reducing load needed from engine, see Paragraph 32, see also Paragraph 42 describing how engine output torque changes based on expansion device engagement), wherein said change of operation may be a gear shift or a stop and start of the combustion engine.

With regards to Claim 10:

Mizoguchi discloses the at least one signal for operating the working medium conveyor and the expansion device bypass in the first mode of operation generated by the control unit comprises a signal for the working medium conveyor to circulate the working medium and to maintain the working medium at a first mass flow downstream of the heat exchanger (see Figure 2, Paragraphs 57 – 59), and also comprises a signal (step S5, Figure 2) for the expansion device bypass to direct the working medium through a bypass conduit (conduit 65) at the expansion device, wherein the at least one signal for operating the working medium conveyor and the expansion device bypass in the second mode of operation generated by the control unit comprises a signal for the working medium conveyor to maintain the working medium flow downstream of the heat exchanger (see Figure 6, Paragraphs 76 – 80), and also comprises a signal (step S35, Figure 6) for the expansion device bypass to direct the working medium through the expansion device for starting the expansion device.

Mizoguchi does not explicitly disclose in response to the second condition being fulfilled, changing the mass flow of the working medium to a second mass flow downstream of the heat exchanger, wherein the second mass flow is lower than the first mass flow. Coll (Figure 1) teaches a Rankine cycle that includes an expander (101), bypass line (123), evaporator (105), superheater (111), and controller (125). Coll further teaches the known feature of maintaining the temperature of the working fluid downstream of the superheater in a superheated states by adjusting the pump flow rate and/or speed. Specifically, Coll teaches that “[s]hould the exit temperature of the superheated working fluid vapors from the evaporator be less than its desired operating parameter, the controller 125 will decrease the working fluid's flow rate” (Paragraph 77). Given the teachings of Coll, one of ordinary skill in the art would have found it obvious to modulate the mass flow of the working fluid of Mizoguchi in order to maintain a superheated condition downstream of the heat exchanger. One of ordinary skill in the art would have especially found it obvious to modify Mizoguchi by decreasing the mass flow during the second stage/condition operation of the expansion device relative to the first stage/condition, in order to ensure a superheated state downstream of the heat exchanger and thus prevent working fluid in a liquid state from entering the expansion device. 


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mizoguchi et al. (hereafter “Mizoguchi” – US 2017/0107861) in view of Coll et al. (hereafter “Coll” – US 2003/80213246), further in view of Gibble (US 2015/0354414).

With regards to Claim 4:

The Mizoguchi modification of Claim 1 does not explicitly teach the second condition is an expansion device temperature, that may be one or more of an expansion device temperature at a downstream end of the expansion device and a temperature of the working medium at the downstream end of the expansion device. Gibble (Figure 1) teaches a similar waste heat recovery system including an expansion device (expander 14) having a bypass conduit (42) and bypass valve (44). Gibble teaches that the bypass valve may be regulated based on operational conditions, including a temperature of the working medium at the expansion device or a temperature of the working medium at a downstream end of the expansion device or downstream of the expansion device (Paragraph 22: “the bypass valve 44 may be operated for working fluid temperature regulation, for example, by dividing working fluid into portions flowing through the heating jacket 30 and expansion machine 14. A temperature sensor 62 on the outlet side of the expander (or at the inlet of the condenser) can monitor temperature of the exiting, expanded working fluid and provide a signal the controller”). MPEP 2143A teaches it is obvious to combine prior art elements according to known elements in order to yield predictable results. In this case, Gibble teaches it is known to also determine bypassing of the expander based on temperatures at or downstream of the expander, and it would have been obvious to one of ordinary skill in the art to implement this feature in order to ensure that the expander is receiving working fluid at an appropriate temperature so as to prevent damage to the expander and optimize expander output. 


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mizoguchi et al. (hereafter “Mizoguchi” – US 2017/0107861) in view of Coll et al. (hereafter “Coll” – US 2003/80213246), further in view of Mizoguchi et al. (hereafter “Ogihara” – US 2014/0250889).

With regards to Claim 5:

The Mizoguchi modification of Claim 1 does not explicitly teach the second condition is a time that has passed since fulfillment of the first condition. Ogihara teaches a similar system (see Figure 1, same component numbers as Mizoguchi). Ogihara additionally teaches that the control method includes a timer (see Figure 8) and compares said timer to a refrigerant preparation complete time (defined in Paragraph 80). As per Ogihara, if the timer reads a time less than the refrigerant preparation completion time (at step  S66, Figure 8), the bypass valve remains open. However, if the timer reads a time greater than or equal to a refrigerant preparation complete time, the method goes to step S67 in which the bypass valve closes and allows for working fluid to flow through the expansion device (Paragraph 88). Timer based control reduces the reliance on sensors, which may be costly and/or inaccurate. Given the teachings of Ogihara, it would have been obvious to one of ordinary skill in the art to modify the system of Mizoguchi by including a timer based control of the bypass valve, and having eh bypass valve close after a certain amount of time has elapsed from the first condition, in order to yield the predictable benefit of continuing Rankine cycle operations even if sensor information is not available, and or is inaccurate. 


Claims 18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Mizoguchi et al. (hereafter “Mizoguchi” – US 2017/0107861) in view of Gibble (US 2015/0354414).

With regards to Claim 18:

Mizoguchi does not explicitly disclose the second sensor is configured to detect an expansion device temperature as fulfillment of the second condition, and wherein said expansion device temperature may be a temperature of the working medium at the expansion device or a temperature of the working medium at a downstream end of the expansion device or downstream of the expansion device. Gibble (Figure 1) teaches a similar waste heat recovery system including an expansion device (expander 14) having a bypass conduit (42) and bypass valve (44). Gibble teaches that the bypass valve may be regulated based on operational conditions, including a temperature of the working medium at the expansion device or a temperature of the working medium at a downstream end of the expansion device or downstream of the expansion device (Paragraph 22: “the bypass valve 44 may be operated for working fluid temperature regulation, for example, by dividing working fluid into portions flowing through the heating jacket 30 and expansion machine 14. A temperature sensor 62 on the outlet side of the expander (or at the inlet of the condenser) can monitor temperature of the exiting, expanded working fluid and provide a signal the controller”). MPEP 2143A teaches it is obvious to combine prior art elements according to known elements in order to yield predictable results. In this case, Gibble teaches it is known to also determine bypassing of the expander based on temperatures at or downstream of the expander, and it would have been obvious to one of ordinary skill in the art to implement this feature in order to ensure that the expander is receiving working fluid at an appropriate temperature so as to prevent damage to the expander and optimize expander output. 

With regards to Claim 22:

Mizoguchi does not explicitly disclose the bypass conduit at the expansion device is arranged to transfer heat from the working medium in the bypass conduit to at least a part of the expansion device for heating the expansion device during the first mode of operation. Gibble teaches a similar waste heat recovery system including an expansion device (expander 14) having a bypass conduit (42) that flows into a jacket (30) of the expansion machine, thereby being arranged to transfer heat from the working medium in the bypass conduit to at least a part of the expansion device for heating the expansion device (Paragraph 18: “Rather than the bypass valve and bypass circuit of FIG. 2, a first branch 40 of the working fluid circuit line 12a connects to the expander 14 and a second branch 42 connects to the heating jacket 30. A valve 44 controls whether working fluid flows through the first branch 40 or the second branch 42. The heating jacket 30 circulates working fluid as a warming fluid around the expander to heat it before it becomes operational or maintain a temperature between operational phases”). Given the teachings of Gibble, it would have been obvious to one of ordinary skill in the art to modify the system of Mizoguchi by adding a heating jacket to the expansion device, and routing the bypassed fluid into the heating jacket in order to maintain the expansion device at a certain temperature, or to more quickly bring the expansion device up to temperature, thereby increasing operational availability of the expansion device. 


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Mizoguchi et al. (hereafter “Mizoguchi” – US 2017/0107861) in view of in view of Mizoguchi et al. (hereafter “Ogihara” – US 2014/0250889).

With regards to Claim 19:

Mizoguchi does not explicitly disclose the second sensor is configured to detect as fulfillment of the second condition a time that has passed since the first sensor detected fulfillment of the first condition. Ogihara teaches a similar system (see Figure 1, same component numbers as Mizoguchi). Ogihara additionally teaches that the control method includes a timer (see Figure 8) and compares said timer to a refrigerant preparation complete time (defined in Paragraph 80). As per Ogihara, if the timer reads a time less than the refrigerant preparation completion time (at step  S66, Figure 8), the bypass valve remains open. However, if the timer reads a time greater than or equal to a refrigerant preparation complete time, the method goes to step S67 in which the bypass valve closes and allows for working fluid to flow through the expansion device (Paragraph 88). Timer based control reduces the reliance on sensors, which may be costly and/or inaccurate. Given the teachings of Ogihara, it would have been obvious to one of ordinary skill in the art to modify the system of Mizoguchi by including a timer based control of the bypass valve, and having eh bypass valve close after a certain amount of time has elapsed from the first condition, in order to yield the predictable benefit of continuing Rankine cycle operations even if sensor information is not available, and or is inaccurate. 


Additional References

Please see attached PTO-892 form for additional references which are made of record but not relied upon for the current grounds of rejection. 

Radcliff et al. (US 2009/0211253) – see Figure 3, expander bypass valve 82, controller by controller 79 based on parameters including mass flow of the working fluid, see Paragraph 48. 


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Tuesday, July 5, 2022